Title: To James Madison from James Bryson, 12 March 1788
From: Bryson, James
To: Madison, James


Sir,
Post Office March 12th. 1788.
Supposing that it might not be unacceptable; I have taken the liberty of enclosing you an extract from the Ordinance of Congress, for Regulating the Post Office &ca concerning the powers given the Post Master General, respecting the carriage of News papers by the Posts. Wishing at the same time (when you have leisure) that you would please to mention the circumstance to the other Gentlemen of the Committee, on Post Office business—and that they would Urge the necessity of the Post Master General’s puting the power given him, into execution.
I have to beg leave to mention, that if any new Arangement in the Depa[r]tment should take place during the time of your Attendance in Congress; that I may be honoured with your friendship; as I have the sattisfaction of beleiving (and think that those who know me also beleive) that no man in America understand the Direction of the Post Office Department better than my self—and have always had the labouring Oar—and not the best reward. I only mention this, that in case Mr. H——d may have enemies
   
   I say Enemies, as I make no doubt but even News paper Assertions may create him enemies.

 enough to displace him—I may not be forgot. Which friendship would ever be remembered, by, Sir, Your Most Obedt. Hle. Servt.
Jas. Bryson
